Exhibit 10.1

AMENDMENT NO. 2 TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 29, 2012, by and among by and among
THERMADYNE HOLDINGS CORPORATION, a Delaware corporation, (successor by merger to
RAZOR MERGER SUB INC.) (“Thermadyne Holdings”), THERMADYNE INDUSTRIES, INC., a
Delaware corporation (“Thermadyne Industries”), VICTOR EQUIPMENT COMPANY, a
Delaware corporation (“Victor”), THERMADYNE INTERNATIONAL CORP., a Delaware
corporation (“International”), THERMADYNE DYNAMICS CORPORATION, a Delaware
corporation (“Dynamics”) and STOODY COMPANY, a Delaware corporation (“Stoody”,
and, together with Thermadyne Holdings, Thermadyne Industries, Victor,
International, and Dynamics, collectively the “Borrowers” and each,
individually, a “Borrower”), General Electric Capital Corporation, a Delaware
corporation (“Agent”), and the Persons signatory hereto as Lenders (who
collectively constitute the “Required Lenders” under the Credit Agreement
described below). Unless otherwise specified herein, capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Credit Agreement.

RECITALS

WHEREAS, the Borrowers, Thermadyne Holdings as the Borrower Representative, the
other Credit Parties, Agent and Lenders have entered into that certain Fourth
Amended and Restated Credit Agreement dated as of December 3, 2010 (as further
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrowers and the other Credit Parties have requested that Agent
and Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Agent and the Required Lenders have agreed to amend the Credit
Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the parties hereto hereby agree that

(a) Section 5.5 of the Credit Agreement is hereby amended by amending and
restating subsection (f) thereof to read in its entirety as follows:

“(f) (i) Indebtedness under the Indenture not to exceed the sum of
(x) $260,000,000 in the aggregate principal amount at any time outstanding, plus
(y) the amount of Initial Additional Senior Notes Indebtedness at any time
outstanding; provided, that an unlimited amount of additional Indebtedness under
the Indenture (“Additional Senior Notes Indebtedness”) shall be permitted under
this clause (f) if the following conditions are satisfied: (1) no Event of
Default has occurred and is continuing,



--------------------------------------------------------------------------------

(2) such Additional Senior Notes Indebtedness shall be on terms and conditions
substantially similar to those governing the Senior Notes, (3) 100% of the Net
Issuance Proceeds of such Additional Senior Notes Indebtedness shall be used
(x) as consideration paid or payable in connection with Permitted Acquisitions,
(y) to fund the making of a Restricted Payment pursuant to Section 5.11(j) and
in accordance with the terms of the Indenture, and/or (z) for any other purpose
permitted under this Agreement, and (4) Agent shall have received a Covenant
Certificate demonstrating that both before and after giving pro forma effect to
the incurrence of any such Additional Senior Notes Indebtedness, (x) the Fixed
Charge Coverage Ratio is not less than 1.20 to 1.00, (y) the Leverage Ratio is
not greater than 4.75 to 1.00, in each case, as of the last day of the
consecutive twelve-fiscal month period most recently ended prior to the date
such Additional Senior Notes Indebtedness is incurred for which financial
statements have been delivered pursuant to Section 4.1(b), and (z) Availability
on the date of incurrence of such Additional Senior Notes Indebtedness shall not
be less than the greater of (A) $24,000,000 and (B) forty percent (40%) of the
Aggregate Revolving Loan Commitment at such time, and (ii) any Permitted
Refinancing of any Indebtedness permitted by clause (i) above;”; and

(b) Section 11.1 of the Credit Agreement is hereby amended by adding the
following definition thereto in the appropriate alphabetical order:

“Initial Additional Senior Notes Indebtedness” means up to $125,000,000 of
additional senior notes to be issued by Thermadyne Holdings pursuant to a
supplemental indenture to the Indenture on or around March 2, 2012.”

 

2. Representations and Warranties of Credit Parties. The Credit Parties
represent and warrant that:

(a) the execution, delivery and performance by the Credit Parties of this
Amendment have been duly authorized by all necessary corporate action required
on its part and this Amendment is a legal, valid and binding obligation of the
Credit Parties enforceable against the Credit Parties in accordance with its
terms except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law); and

(b) after giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement is true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date.

3. Conditions To Effectiveness. This Amendment shall be effective upon:

(a) the execution and delivery of this Amendment by Agent, Required Lenders and
the Credit Parties;

 

2



--------------------------------------------------------------------------------

(b) payment by the Credit Parties to the Agent, for the ratable benefit of each
Lender party to this Amendment, of a fee in an amount equal to $90,000.00; and

(c) the issuance and sale of the Initial Additional Senior Notes Indebtedness
(as defined in Section 1 of this Amendment).

4. Reference To And Effect Upon The Credit Agreement.

(a) The Credit Agreement and the other Loan Documents shall remain in full force
and effect, as amended hereby, and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
(i) operate as a waiver or otherwise prejudice any right, power or remedy that
the Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(ii) constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“herein”, “hereof” and words of like import and each reference in the Credit
Agreement and the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Credit Agreement.

5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument.

8. Reaffirmation of Guaranties. The Credit Parties signatory hereto hereby
reaffirm their Guaranties of the Obligations, taking into account the provisions
of this Amendment.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

GENERAL ELECTRIC CAPITAL

CORPORATION,

as Agent and Lender

By:       /s/ Jack F. Morrone       Duly Authorized Signatory



--------------------------------------------------------------------------------

CREDIT PARTIES:

 

THERMADYNE INDUSTRIES, INC.

By:       /s/ Jeffrey S. Kulka Name:       Jeffrey S. Kulka Title:  

    Executive Vice President and Chief

    Financial Officer

 

THERMAL DYNAMICS CORPORATION By:       /s/ Jeffrey S. Kulka Name:       Jeffrey
S. Kulka Title:  

    Executive Vice President and Chief

    Financial Officer

 

VICTOR EQUIPMENT COMPANY By:       /s/ Jeffrey S. Kulka Name:       Jeffrey S.
Kulka Title:  

    Executive Vice President and Chief

    Financial Officer

 

STOODY COMPANY By:       /s/ Jeffrey S. Kulka Name:       Jeffrey S. Kulka
Title:  

    Executive Vice President and Chief

    Financial Officer

 

THERMADYNE INTERNATIONAL CORP. By:       /s/ Jeffrey S. Kulka Name:  
    Jeffrey S. Kulka Title:  

    Executive Vice President and Chief

    Financial Officer

 

THERMADYNE HOLDINGS CORPORATION By:       /s/ Jeffrey S. Kulka Name:  
    Jeffrey S. Kulka Title:  

    Executive Vice President and Chief

    Financial Officer



--------------------------------------------------------------------------------

THERMADYNE TECHNOLOGIES

HOLDINGS, INC.

By:       /s/ Jeffrey S. Kulka Name:       Jeffrey S. Kulka Title:  

    Executive Vice President and Chief

    Financial Officer



--------------------------------------------------------------------------------

Executed by THERMADYNE AUSTRALIA PTY LTD ACN 071 843 028 in accordance with
section 127(1) of the Corporations Act 2001 (Cth):  

)

)

)

   

)

)

  /s/ Graeme Williams     /s/ Jeffrey S. Kulka Signature of director    
Signature of director Graeme Williams     /s/ Jeffrey S. Kulka Name (please
print)     Name (please print) Executed by CIGWELD PTY LTD ACN 007 226 815 in
accordance with section 127(1) of the Corporations Act 2001 (Cth):  

)

)

)

   

)

)

  /s/ Graeme Williams     /s/ Jeffrey S. Kulka Signature of director    
Signature of director Graeme Williams     /s/ Jeffrey S. Kulka Name (please
print)     Name (please print)